Citation Nr: 1453676	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a right foot disability.  

3.  Entitlement to an increased rating for post-traumatic stress disorder.   

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities and lower extremities.  

5.  Entitlement to service connection for stomach and esophageal ulcers.  

6.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Salt Lake City, Utah.

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's right foot disability is related to active service.

2.  At his prehearing conference, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issues of entitlement to an increased rating for post-traumatic stress disorder and service connection for peripheral neuropathy of the upper extremities and lower extremities, stomach and esophageal ulcers, and left ear hearing loss was requested.


CONCLUSIONS OF LAW

1.  The Veteran's right foot injury was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for withdrawal of the claims of entitlement to an increased rating for post-traumatic stress disorder and service connection for peripheral neuropathy of the upper extremities and lower extremities, stomach and esophageal ulcers, and left ear hearing loss, as requested by the Veteran, have been met.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for a right foot disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2014) or 38 C.F.R. § 3.159 (2014).

Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) Indeed, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current right foot disability began with an in-service injury jumping out of a bunk during infantry school and that his foot continued to bother him while in combat in Vietnam.  The Veteran additionally contends that his right foot symptomatology has been chronic since the in-service injury.  

Turning to the evidence of record, the Veteran's service treatment records indicate that the Veteran was treated for a foot injury at Madigan Hospital at Fort Lewis, Washington in October 1970.  

The Veteran submitted a letter dated April 2010 which indicates that he was treated in-service at Fort Benning in August or September of 1970 for a right foot injury.  He had jumped off of a top bunk and landed on the cement floor causing the right ball of his foot to be hurt.

The Veteran was afforded a VA examination in November 2011.  The diagnoses included Morton's, hallux valgus and bunion deformity associated with arthritis.  It was concluded that right foot disability was less likely related to active service  as he had been able to perform his usual duties in Viet Nam  and there is no documentation of treatment for many years post service.  

During his hearing testimony, the Veteran reported that he had treatment for his right foot shortly after service but that the treating physician had since passed away and the records are unavailable.

In February 2014, the Veteran submitted a statement from his brother indicating that the Veteran complained of a foot injury when he returned from Vietnam and had complained since then of continuing problems.

In this case, the Board finds support for a grant of service connection for the Veteran's right foot disability.  In so finding, the Board acknowledges the November 2011 VA examiner's opinion.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds that the November 2011 opinion was conclusory and not fully substantiated, as it did not take into account the Veteran's statements which were provided in the claims file concerning a continuity of symptomatology since the in-service treatment.

In this case the Board finds that continuity of symptomatology has been established as the Veteran presented credible lay statements that the in-service injury occurred; evidence that he had continuity of problems with his right foot; and his own credible testimony that he had no other injury or event which would have caused the right foot problems he had experienced since his time on active duty.   The Board additionally finds that the aggravation of the in-service documented foot injury by his activities while serving with the 101st Airborne Division in Vietnam to be both credible and compelling.

Based on the above analysis, the Board finds that the evidence on the whole supports a grant of service connection for a right foot disability.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the prehearing conference in February 2014, the Veteran withdrew the appeals regarding entitlement to an increased rating for post-traumatic stress disorder and service connection for peripheral neuropathy of the upper extremities and lower extremities, stomach and esophageal ulcers, and left ear hearing loss.  This fact was acknowledged at the hearing and reduced to writing in the transcription of that hearing.  There remain no allegations of errors of fact or law regarding these matters.  Accordingly, the Board does not have jurisdiction to review these matters and the appeal of these matters is dismissed.


ORDER

Entitlement to service connection for Morton's, hallux valgus and bunion deformity associated with arthritis is allowed.

The appeal regarding claims of an increased rating for post-traumatic stress disorder and service connection for peripheral neuropathy of the upper extremities and lower extremities, stomach and esophageal ulcers, and left ear hearing loss, is dismissed.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he has a right knee disability which began during active service.  Additionally, at his hearing, he also contended that his claimed disability is secondary to his now service-connected right foot disability.

The Board finds that the Veteran must be provided a VA examination to determine if he has a current right knee disability which is related to active service or is secondary to his service-connected right foot disability.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim for service connection on a secondary basis, although he was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for right knee disability on a secondary basis.  

2.  Obtain the Veteran's outstanding VA treatment records from the Salt Lake City VA Medical Center and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature of his right knee disability and to obtain an opinion as to whether any disability found is related to service.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should indicate opinions as to whether there is a 50 percent or better probability that the Veteran has a current right knee disability which is related to active duty or has been caused or aggravated by the service-connected right foot disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.   

The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


